DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2022/0282419 A1) in view of Tabuchi et al. (US 2016/0118921 A1).
Regarding claim 1, Zhao discloses a motor controller (e.g. [0061]) configured to drive a motor (e.g. [0061]), wherein the motor comprises a motor coil (e.g. Fig. 3) and a maximum rated current (e.g. Abstract & [0015]), and the motor controller comprises: 
a driving circuit (inherently disclosed for outputting current to motor), configured to supply a driving current to the motor coil; 
a control signal, configured to determine if it is needed to supply the driving current greater than the maximum rated current to the motor coil, wherein the driving current is N times the maximum rated current and N is greater than 1 (e.g. Abstract: output current larger than rated current; in order for the drum to be locked in normal operation, output current must be larger than the rated current; thus, it is configured to determine the need to supply driving current greater than the rated current, e.g. when starting the motor so as to lock the drum).  
Suzuki fails to disclose, but Tabuchi teaches a motor controller comprises: a driving circuit (e.g. Figs. 1-3: 12), configured to supply a driving current to the motor coil (e.g. Figs. 1-3: 45); a control unit (e.g. Fig. 1: 10), coupled to the driving circuit for controlling a direction of the driving current; a switch circuit (e.g. Fig. 4: 126, 134, 156, 164), coupled to the driving circuit.
Thus, it would have been obvious before the effective filing date of the claimed invention to have modified the teachings of Zhao with the teachings of Tabuchi to include a well-known motor control circuit into the invention of Zhao for controlling operation of a motor since it is known in the art to utilize driving circuit, control unit and switch unit to control a motor.  The modification would have yielded only predictable result to one skilled in the art.
Regarding claim 2, Tabuchi teaches N is less than or equal to 2 (e.g. Abstract & [0020-0022]: rated current = 60 and boosted current = 80).  
Regarding claim 3, Tabuchi teaches N is < 2, but fails to teach N is 1.5 or 2.  However, it would have been an obvious matter of design choice to boost the rated current to any suitable value since it has been held that discovering an optimum value of a result effective variable, and/or optimum ranges involves only routine skill in the art.  In re Boesch, In re Aller, 105 USPQ 233.
Regarding claim 4, with reference to Figs. 1-3, Tabuchi teaches a first transistor (50), coupled to a voltage source (Vdd) and the motor coil (45); a second transistor (54), coupled to the motor coil; a third transistor (52), coupled to the voltage source and the motor coil; and a fourth transistor (56), coupled to the motor coil.  
Regarding claim 5, Tabuchi teaches the switch circuit comprises: a first switch, configured to control an on/off state of the second transistor (e.g. Fig .4: 164); and a second switch, configured to control an on/off state of the fourth transistor (e.g. Fig. 4: 134).  
Regarding claim 6, Tabuchi teaches a first resistor, coupled to the second transistor and the fourth transistor (e.g. Fig. 4: 58).  
Regarding claim 7, Suzuki discloses the motor is a voice-coil motor (e.g. [0016]).  
Regarding claim 8, Tabuchi teaches a digital-to-analog converter (e.g. Fig. 4: 71), configured to receive the control signal and a digital input signal for controlling a position of the motor (e.g. Fig. 4: 14).  
Regarding claim 9, Tabuchi teaches a first operational amplifier (e.g. Fig. 4; 69), wherein the Page 5 of 8digital-to-analog converter generates a voltage to the first operational amplifier, such that the driving current is proportional to the voltage.  
Regarding claim 10, Tabuchi teaches the first operational amplifier is coupled to the switch circuit and the driving circuit (e.g. Fig. 4).  
Regarding claim 11, Tabuchi teaches each of the first transistor and the third transistor are a p-type MOSFET, and each of the second transistor and the fourth transistor are an n-type MOSFET (e.g. [0019]).  
Regarding claim 12, Tabuchi teaches the digital-to-analog converter is a current digital-to-analog converter (e.g. Fig. 4: 71).  
Regarding claim 13, Suzuki discloses the control and input signal could be 5 bits or 8 bits, but fail to disclose the digital input signal is a 10-bit digital input signal.  However, it would have been an obvious matter of design choice to implement the input signal as 10-bit or any suitable settings based on the design, and the modification would have yielded only predictable result to one skilled in the art.
Allowable Subject Matter
Claims 14 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/01/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument with respect to “Zhao does not disclose an invention regarding supplying a specific driving current which is greater than a maximum rated current to a motor coil”, the examiner disagrees with the argument.  Zhao at least in [0051] discloses the drive motor 3 drives the drum to rotate at a set power output (i.e. torque), and the output current is set corresponding to the set power output.  When the drum is locked, the driving current would need to be increased so as to reach the set power output, and thus, the driving current is set greater than the maximum rated current when the drum is locked (due to the set power output).
In response to applicant’s argument with respect to “the rated current in Zhao is not a maximum rated current”, the examiner disagrees with the argument.  Zhao at least in [0052] discloses the driving current I1 is compared to rated current Io; thus, the rated current Io is broadly interpreted as maximum rated current because it is the highest limit set by Zhao to compare with the driving current.  In addition, there is no explicitly definition given in the claim to define the scope of “maximum rated current”.
In response to applicant’s argument with respect to “Zhao does not disclose that a control signal is configured to determine if it is needed to supply the driving current greater than the maximum rated current to the motor coil”, the examiner disagrees with the argument.  As explained above, Zhao at least in [0051] discloses the output current I1 (i.e. the driving current) is set corresponding to the set power output.  Thus, Zhao would continuously monitor whether the driving current corresponds to the set power output.  When the drum is locked, Zhao in [0052-0053] determines that the driving current is greater than the rated current Io.  Thus, it imples the control signal (corresponds to the set power output) is determined that driving current greater than the rated current is needed so that a driving current greater than the rated current is outputted.
In response to applicant’s argument with respect to “there is no motivation to combine Zhao with Tabuchi”, the examiner disagrees with the argument.  Although Tabuchi is not related to a washing appliance, Tabuchi discloses a well-known method for a controller to control a direction of a driving current for controlling a motor coil.  This well-known method could be applied to any type of motor control with expected result.  Zhao silent on how the controller for controlling a direction of the driving current, and Tabuchi is solely cited to teach it is well-known to control the direction of the driving current.  Thus, even Tabuchi is not related to washing appliance as taught by Zhao, it is related to the pertinent problem faced by the applicant and the invention of Zhao.  The modification would need to significantly change the design of Zhao and/or require adding new element to the design of Zhao.  In addition, the modification of Zhao in view of Tabuchi would have yielded only predictable result to one skilled in the art.
In addition, claims 2-13 are unpatentable at least in view of the foregoing reasons and rejections set forth in the Office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWING CHAN whose telephone number is (571)270-3909. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAWING CHAN/Primary Examiner, Art Unit 2846